Citation Nr: 0333049	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left leg 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had recognized service from June 1945 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the above claims.


REMAND

In a letter to the RO dated in September 2001, the veteran's 
private physician, J. Wichmann-Walczak, M.D., indicated that 
he had been attempting, unsuccessfully, to provide a copy of 
the veteran's medical records by facsimile to the RO.  More 
specific instructions for providing the identified 
information were requested.  Review of the veteran's claims 
folder reveals that there is no evidence that additional 
instructions were provided to Dr. Wichmann-Walczak's office, 
nor that the identified medical records had been associated 
thereto.

Additionally, with regard to the issue of entitlement to 
service connection for a left leg disorder, the veteran's 
service medical records reveal that in July 1945, he was 
treated for a severe abscess of the left leg.  A letter from 
Dr. Wichmann-Walczak dated in March 2001 shows that the 
veteran reported being poked by a sharp nail during service 
in 1945 which became infected.  He added that the veteran 
currently had a scar on the lower left leg consistent with 
this history.  As such, on remand, the veteran should be 
afforded a VA examination by an appropriate VA specialist, 
with the benefit of the entire claims folder to be considered 
in conjunction with the examination, for the purpose of 
ascertaining whether the veteran has any current left leg 
disorder, and if so, whether it is linked to service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).



Accordingly, this claim is REMANDED for the following actions

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003). 

2.  The RO should take appropriate action 
to request all pertinent treatment and 
examination reports from J. Wichmann-
Walczak, M.D., of Honolulu, Hawaii.

3.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded a joints 
examination for the purpose of determining 
the nature, extent and etiology of any left 
leg disability that may be present.  The 
claims file and a separate copy of this 
Remand must be made available to and reviewed 
by the clinician in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  The clinician is asked to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more likelihood) 
that any left leg disorder that may be 
present began during or is causally linked to 
any incident of service, to include a severe 
abscess of the left leg which was diagnosed 
in 1945.  

4.  The RO should then review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
claim adjudication.

5.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for degenerative joint 
disease of the knees, low back disorder 
and left leg disorder.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




